Exhibit 10.31.1

DEED OF LEASE

This Deed of Lease (hereafter the “Deed”) is made and executed on the 10th day
of January 2006 at Bangalore by Mr. ARUN H. DESAI aged about 73 years whose
permanent residence is at Flat No. 207, Four Seasons, 2nd Floor, 16, Brunton
Road, Bangalore – 560 025 and who is presently residing at 33, Balmoral Road,
#18-02 Balmoral Gate, Singapore 259811, hereinafter called the LESSOR (which
term where the context so admits, shall be deemed to mean and include all his
heirs, legal representatives, executors, administrators and assigns) of the One
Part.

In favour of SYNPLICITY SOFTWARE INDIA PRIVATE LIMITED, a company incorporated
under the provisions of the Companies Act, 1956 and having its registered office
at Unit 2, 3rd Floor, Innovator, ITPL, Whitefield Road, Bangalore – 560 066 and
represented herein by Dr. Ananda, Managing Director, hereinafter called the
LESSEE (which term where the context so admits, shall be deemed to mean and
include all its heirs, legal representatives, executors, administrators and
assigns) of the Other Part.

Whereas the Lessor is the sole and absolute owner of all the piece and parcel of
the immovable property being an office premises on 11th floor, Unit No.1111,
East Wing, Raheja Towers situated at Mahatma Gandhi Road, Bangalore – 560 001
which is more particularly mentioned and described in the schedule appearing
hereunder and hereinafter referred to as “Schedule Property” together with the
fittings and accessories described hereunder in the Schedule.

And whereas the Lessor has been in possession, occupation and enjoyment of the
Schedule Property right from the date of acquisition, and having decided to
lease the Schedule Property offered the same to the Lessee, and pursuant to a
“Deed of Lease” dated 16 October 2003, registered as Document No. 3494/2003-04,
(hereafter “the prior Deed”) the Lessor inducted the Lessee as a lessee of the
Schedule Property.

And whereas the prior Deed expired by efflux of time, and therefore the Parties
executed a supplementary agreement to renew the lease from 16 October 2005 for a
period of two years, agreeing therein to execute a registered lease deed when
the Lessor came to India.

 

1



--------------------------------------------------------------------------------

And now whereas with the Lessor presently in India, the Parties have agreed to
execute this fresh Deed of Lease renewing the prior Deed.

NOW THIS DEED SHALL WITNESSETH:

 

1. Grant of Lease and Purpose: In consideration of the rents reserved herein and
subject to the terms and conditions contained herein, the Lessor does hereby
grant to the Lessee and the Lessee hereby accepts the Lease of the Schedule
Property together with all rights and easements, for the term herein fixed and
upon the conditions and covenants hereinafter contained. The Lease has been
granted to the Lessee to enable the Lessee to carry on its business and
operations related to the development, sale and marketing of software.

 

2. Continued Possession: The Lessee was put in possession of the Schedule
Property under the prior Deed and shall be entitled to continue in quiet and
peaceful possession of the same in terms of this Deed. All the keys to the
Schedule Property have been handed over to the Lessee and the Lessor does not
have any set of the same.

 

3. Rent and Security Deposit:

 

(a) The tenancy shall be that of English Calendar month and the monthly rent
payable by the Lessee to the Lessor in respect of the Schedule Property shall be
Rs. 59,400/- (Rupees fifty nine thousand and four hundred only) @ Rs.45/sq.ft.,
until 15 October 2006, and Rs.65,340/- (Rupees sixty five thousand three hundred
and forty only) @ Rs.45/sq.ft., from 16 October 2006 until 15 October 2007; the
rents shall be paid on or before 5th of each calendar month by cheque drawn in
favour of the Lessor to his NRO Savings Account No. 000201079511 and Customer ID
503065148, in the names of Mr Arun H. Desai and Mrs Nalini A. Desai, at ICICI
Bank, ICICI Towers, 1, Commissariat Road, Bangalore – 560 025, after deduction
of tax at source at applicable rates. The Lessee shall issue necessary
certificates evidencing deduction of tax at source to the Lessor. The Lessee
shall pay the maintenance, electricity and telephone charges in respect of the
Schedule Property, as and when it falls due from time to time, on the stipulated
date, without any default. If the rent is not paid beyond the 5th of each
calendar month the Lessee shall be liable to pay an interest of 10% per annum on
the rent.

 

(b) At the time of the commencement of the lease under the prior Deed the Lessee
had paid the Lessor a sum of Rs.4,00,000/- (Rupees four Lakhs only) as Security
Deposit for the Premises bearing Unit No.1111, by cheque dated 16th October 2003
bearing No.364379 and drawn on Scotia Bank, M.G. Road, Bangalore branch (bank).
In addition to the said deposit, the Lessee has on this day paid an additional,
one-time security deposit of

 

2



--------------------------------------------------------------------------------

Rs.1,94,000/- (Rupees one lakh ninety four thousand only) the receipt of which
the Lessor hereby acknowledges. The Parties agree that the total security
deposit of Rs.5,94,000/- (Rupees five lakhs ninety four thousand only) will
remain firm for any subsequent renewals of the lease. The entire security
deposit shall be refunded by the Lessor interest free, on expiry of the Lease
and on receiving vacant possession of the Schedule Property. The Lessee shall be
entitled to interest at the rate of 10% per annum in case of any delay in the
repayment of the security deposit. Interest shall be payable from the date on
which the same is due till the same is repaid in full.

 

4. Term of Lease and Renewal: The Lease shall be for a period of 2 (two) years
until (and inclusive of) 15 October 2007, with an option to the Lessee for
renewal for such further period by execution of a fresh Deed, with such similar
terms and conditions as contained herein. The Lessee shall communicate any
request for such renewal to the Lessor in writing. Upon receipt of the Lessee’s
intimation to renew the lease under this Deed, and agreeing upon fresh terms,
the Lessor shall execute such fresh Deed, unless the Lessor has duly terminated
this Deed in accordance with the provisions contained herein prior to the
receipt of such intimation. The rents payable upon any renewal will be as
mutually agreed prior to such renewal.

 

5. Lessor’s Representations and Warranties: The Lessor hereby makes the
following representations and warranties to the Lessee recognising and
acknowledging that the Lessee has in reliance of these representations and
warranties entered into this Deed.

 

(a) The Schedule Property and the building in which it is situated has been
constructed in accordance with the applicable laws, regulations and bye-laws and
in accordance with the plan sanctioned by competent Municipal Authorities and
that no notice, show cause or otherwise, has been issued to it till date by any
Municipal or other Authorities alleging violation of the applicable building
bye-laws;

 

(b) All permissions necessary for the occupation and use of the Schedule
Property have been obtained and that the same can be legally used and occupied
as on date by the Lessee for carrying on its business. If any approval specific
to the Lessee’s business is required the Lessor shall co-operate with the Lessee
in procuring such approval;

 

(c) Permanent electricity, water and sewerage connections have been provided to
the Schedule Property. The power currently available and allotted to the
Schedule Property is adequate for conducting the operations of the Lessee as on
date.

 

(d) Subject to what is stated in this Deed, there is no restriction, obligation
or liability which prevents the Lessor from (i) executing this Deed
(ii) providing the Schedule Property on lease to the Lessee (iii) putting the
Lessee in possession of the Schedule Property or which prevents the Lessee from
occupying, using and enjoying the same as a Lessee in terms of this Deed.

 

3



--------------------------------------------------------------------------------

(e) The Schedule Property has not been mortgaged to any other person and no
other person has any right, title or interest of whatsoever nature in the
Schedule Property. There are no other encumbrances, charges, mortgages or other
interests or agreements, whether to sell, lease, license or mortgage or dispose
of or to create any other interest of whatsoever nature in respect of the
Schedule Property.

 

(f) There is no existing, threatened or pending litigation in respect of the
Schedule Property which in any manner whatsoever affects this lease or the
occupation, use and enjoyment of the Schedule Property by the Lessee in terms of
this Deed.

 

(g) The Lessor has not entered into any agreement or created any interest over
the Schedule Property that in any manner whatsoever affects the terms of this
Deed or the rights of the Lessee hereunder. In particular no person has any
right, title or interest that in any manner whatsoever may affect the lease or
the occupation, use and enjoyment thereof by the Lessee in terms of this Deed.

 

(h) There is a Raheja Towers Office Space Owners Association (RTOSOA)
responsible for the general administration and upkeep of the common areas in the
premises of which the Schedule Property is a part. The Lessor represents that he
is a member of the said RTOSOA and shall continue to be so as long as he is the
owner of the Schedule Property.

 

6. Lessee’s Representations and Warranties: The Lessee hereby makes the
following representations and warranties to the Lessor recognizing and
acknowledging that the Lessor has in reliance of these representations and
warranties entered into this Deed:

 

(a) The use of the Schedule Property by the Lessee for carrying on its business
and operations relating to development, marketing and sale of software, hardware
or firmware or for information technology, information technology enabled
services and related business is in accordance with the applicable law, rules
and regulations.

 

(b) The Lessee shall not damage the Schedule Property and shall keep the same in
good repair, except for such reasonable wear and tear as may be expected in the
normal course.

 

7. Indemnity: The Lessor recognizes and acknowledges that the Lessee has agreed
to take the Schedule Property on lease only on the strength of the
representations made in this Deed and the Lessor agrees to indemnify and hold
harmless the Lessee, its employees, officers, directors, representatives,
agents, servants and visitors from any and all losses, claims and expenses
(including attorney-client expenses), that they may suffer on account of any
representations in this Deed being found to be or becoming false, inaccurate or
incorrect.

 

4



--------------------------------------------------------------------------------

8. Rights and Obligations of Lessor: The Lessor shall have the following rights
and shall discharge the following obligations:

 

(a) In the event of the Lessor desiring to transfer, assign, license, charge,
mortgage or otherwise encumber the Schedule Property, the Lessor shall, prior to
creating such encumbrance or interest, procure and provide to the Lessee an
unconditional acknowledgement from the person in whose favour such interest is
to be created, that such transferee, assignee, licensee, mortgagee or other
person as the case may be shall to the extent applicable be bound by the terms
and conditions of the lease, that he, she or it shall not disturb the possession
and enjoyment of the Schedule Property by the Lessee and shall comply with the
obligations imposed on the Lessor under this Deed. If the Schedule Property is
assigned to any person, such person and the Lessor shall jointly and severally
be responsible and liable to refund the security deposit of Rs.5,94,000/-
(Rupees five lakhs ninety four thousand only) in terms of this Deed.

 

(b) The Schedule Property currently has Electric Power Load being supplied by
the Bangalore Electric Supply Company through a separate sub-meter. The
sub-meter has been installed by the Lessor.

 

(c) As back up for the power being provided by the Bangalore Electric Supply
Company, the Lessor has also arranged for the installation of a 12 KVA generator
in the premises of which the Schedule Property is a part. The Lessor represents
that the RTOSOA has obtained necessary approvals / clearances from the
appropriate authorities including but not limited to the Karnataka Power
Transmission Corporation Limited and the Karnataka State Pollution Control Board
for the installation of the aforesaid generator and shall ensure that such
approvals are maintained. The Lessor shall ensure that the generator is kept in
good order and condition and maintained and serviced from time to time, that
adequate supply of fuel is maintained for the same at all times and personnel
for operating the same are available by the RTOSOA.

 

(d) If the Lessee is of the opinion that any structural repairs must be carried
out to the Schedule Property, the Lessee shall inform the Lessor of the nature
of such repairs and provide an estimate of the cost thereof. Upon the Lessor’s
approval of the same, the Lessee shall carry out any such repairs and deduct the
charges incurred for such repairs from the rent payable in the following months
or otherwise recover the same from the Lessor. The parties shall be bound in
good faith under this clause to act reasonably and responsibly.

 

(e) During the term of the lease, the Lessor shall pay all property tax, ground
rents, charges or assessments, rates and taxes and outgoings imposed or payable
in respect of the Schedule Property (except the electricity charges for the
power consumed in the Schedule Property as per the separate sub-meter installed
by the Lessor, which the Lessee shall remit to the appropriate authority
directly).

 

5



--------------------------------------------------------------------------------

(f) The Lessor or his nominee shall periodically inspect the Schedule Property
at reasonable times and carry out such repairs, as may be required. The Lessor
shall however give 48 hours of notice in writing to the Lessee of its intention
to inspect the Schedule Property and such inspection shall as far as possible be
carried out without affecting the Lessee’s business and operations.

 

(g) The Lessor shall ensure that Lessor or any other person shall not, under any
circumstances, disturb the Lessee’s possession and enjoyment of the Schedule
Property.

 

(h) The Lessor shall co-operate with the Lessee by executing all necessary
documents and doing such acts, deeds and things to enable the Lessee to avail of
any governmental concessions or benefits regarding its business and operations
at the Schedule Property.

 

(i) The Lessor shall ensure that the parking space leased to the Lessee shall
not be used by any other person and shall at all times be available for use by
the Lessee, its directors, employees, representatives and visitors.

 

(j) Without prejudice to the generality of the above, it is specifically
understood between the parties that the Lessee shall not, unless expressly set
out otherwise, be required or obliged to pay any charges, rates or rents in
respect of any of the services that the Lessor is required to render to the
Lessee, whether set out in this Deed or otherwise.

 

(k) The Lessor shall, at all times, continue to be a member of any association
formed by the owners of all units situated in the building of which the Schedule
Property is a part, so that upon payment of applicable charges, the Lessee may
enjoy the benefits of common areas and other facilities administered and
provided by such association.

 

9. Rights and Obligations of Lessee:

(I) The Lessee shall have the following rights, which the Lessee shall exercise
having due regard to the rules and regulations of the RTOSOA in that behalf:

 

(a) The Lessee shall, subject to complying with its obligations under this Deed
be entitled to quiet and peaceful possession and enjoyment on a 24/7 basis of
the Schedule Property and all easements, rights and advantages appurtenant
thereto, including the common areas such as entrances, passageways, elevators,
stairways, canteen and the terrace space and parking area forming part of the
Schedule Property etc., during the period of the lease, free from any
interference, objections, evictions, claims, interruptions and demands
whatsoever, by the Lessee or any Government authority or any person claiming
through, under or in trust for the Lessor.

 

(b) The Lessee will be entitled at its cost to install furniture, fixtures,
false ceilings, wooden and other partitions, fittings, machines or equipment of
any size, dimension or capacity,

 

6



--------------------------------------------------------------------------------

electrical and communication appliances including without limitation electricity
generators, air-conditioners, as per its requirements, which does not involve
any structural change to the Schedule Property. If any damage is caused to the
flooring or the roof during such installation or removal, it shall be the
responsibility of the Lessee to cause the same to be repaired at its cost and
expenses.

 

(c) The Lessee shall be at liberty to do the interior decoration of the Schedule
Property as per its requirements from time to time. The Lessee shall also be
entitled to make or put up any partitions of temporary nature, install office
equipment, air-conditioning, trade fittings and fixtures in the Schedule
Property, which will remain the property of the Lessee only. In case of any
major alteration, the Lessee shall obtain the written consent of the Lessor,
which consent shall not be unreasonably withheld or delayed for an unreasonable
time. The Lessee shall be at liberty to remove any or all of such fixtures and
fittings installed by it at any time.

Provided however, the Lessee shall have due regard to safety, building bye-laws,
aesthetics etc., and on removal of the aforesaid, restore the Schedule Property
in good order and condition, normal wear and tear excepted, without causing any
damage to the Schedule Property.

 

(d) The Lessee will be entitled to carry out minor repairs, additions,
alterations and replacements for the day to day functioning of electrical, water
supply, sewerage, fittings and fixtures and other amenities in the Schedule
Property at its cost. However, in case of major repairs including but not
limited to bursting of water and sanitary pipes, cracks and/or repairs in the
roof/structure, seepage, etc, it shall be the responsibility of the Lessor to
attend to the same. The Lessor shall ensure that they are attended to within
twenty-four hours of receiving the Lessee’s written intimation, failing which
the Lessee shall be entitled to attend to the same and recover the cost thereof
from the Lessor, either by deducting the same from the rent payable to the
Lessor or otherwise. The Lessor shall act carefully and reasonably when entering
the Schedule Property and ensure that minimal disturbance is caused to the
business operations of the Lessee at the time of such access / repairs. The
Lessor shall also ensure that the integrity of equipment, machinery and
confidential information of the Lessee shall not be affected in any manner.

 

(e) If the Lessor fails to pay the taxes, charges, assessments payable by him,
or fails to carry out necessary repairs and other work which it has to carry out
as provided herein, the Lessee may after due notice in writing to the Lessor,
pay, discharge and carry out the same and the Lessee may set off the same from
the rent payable to the Lessor under these presents or recover the same
otherwise.

 

(f) In the event of any damage to the Schedule Property or the premises of which
it is a part due to any reason including but not limited to war, civil
commotion, fire, accident, acts of

 

7



--------------------------------------------------------------------------------

terrorism, acts of war, storm, tempest, flood, earthquake or any inevitable
accident or any other irresistible force or an act of God causing damage to the
Schedule Property or part thereof to an extent that the Lessee cannot be
reasonably expected to use or occupy the Schedule Property or part thereof, the
Lessor shall attempt to restore the Schedule Property within a period of three
months from the occurrence of such damage at its own expense and during which
time the lease rent shall remain suspended. Provided that if the Schedule
Property is not or cannot be so restored the Lessee may terminate the lease by a
week’s notice in writing to the Lessor and thereupon the lease shall stand
terminated without prejudice to any claim by either party against the other in
respect of any breach that has occurred prior to such termination.

Provided that the Lessee shall also be entitled, at its choice, to continued use
and enjoyment of such portion of the Schedule Property that is not affected
during the period when the Schedule Property is being repaired. In the event of
the Lessee continuing to use and enjoy a portion of the Schedule Property only,
the rent payable by the Lessee shall stand abated proportionately till such time
that the entire Schedule Property is restored to the Lessee for use and
enjoyment in terms hereof.

 

(g) It is specifically agreed to between the parties that the Lessee shall be
required to formally hand over possession of the Schedule Property to the Lessor
on the termination of the Lease of the Schedule Property or a portion thereof.
The Lessor shall simultaneously hand over the security deposit of Rs. 5,94,000/-
(Rupees Five lakhs ninety four thousand only). The Lessee shall continue to be
in possession of the Schedule Property, till such time that the security deposit
amount is refunded to the Lessee.

 

(h) On the expiry or earlier termination of the lease and at the time of
vacating the Schedule Property the Lessee will be entitled to remove and take
away, at its option, all or any of its machinery, equipment, fittings, fixtures,
etc., as may have been installed or attached or bought in the Schedule Property
by the Lessee from time to time, without causing any damage to the Schedule
Property, normal wear and tear excepted. Provided that if there is any damage to
the Schedule Property, the Lessee shall be bound to cause the same to be
repaired.

 

(i) The Lessee shall be at liberty to install necessary communication equipment
in the Schedule Property at its cost for conducting its business during the
tenure of the lease.

 

(j) The Lessee may provide such value-added services in the Schedule Property,
as it may deem appropriate for the purpose of promoting its business. In this
regard the Lessee shall be at liberty to enter into contracts and arrangements
with different persons to provide such services. The Lessor shall not be a party
to such contract and it shall be the responsibility of the Lessee to ensure that
the terms of this Deed are duly complied with. The Lessee agrees that it will
not, in any manner whatsoever, part with possession of the Schedule Property
during the course of providing such services.

 

8



--------------------------------------------------------------------------------

(k) The Lessee shall be entitled to sublease the Schedule Property to any
subsidiary or holding companies or companies under the same management on such
terms and conditions as may be deemed fit, so however, that it would continue to
be responsible and liable to comply with its obligations hereunder. The Lessee
shall keep the Lessor informed in this regard. For the purpose of this
sub-clause the expression “companies under the same management” shall be
understood as defined in Section 370 of the Companies Act, 1956 as it stood
prior to the Companies (Amendment) Act, 1999.

 

(l) The Lessee shall be entitled to carry on its operation on a 24/7 basis and
shall have access to the Schedule Property on such basis. The transport vehicles
and other vehicles shall be permitted ingress and egress from the building in
which the Schedule Property is situate accordingly.

 

(m) The Lessee shall be entitled to put-up and display a signboard of
appropriate dimensions and at the appropriate locations in accordance with any
rules commonly prescribed from time to time for all occupants of the building of
which the Schedule Property is a part.

(II) The Lessee shall discharge the following obligations:

 

(a) The Schedule Property shall be used by the Lessee primarily for development,
marketing and sales of software, hardware, firmware or for information
technology, information technology enabled services and related business.

 

(b) The Schedule Property shall be used/occupied only by the Lessee or its
subsidiaries, holding companies, group or sister companies or organisations
owned or working under or with the Lessee or working with its subsidiaries,
holding companies, group or sister companies, but in all cases the obligations
under this Deed shall always be that of the Lessee.

 

(c) Except as provided by sub-clause (I)(k) of this clause 9, the Lessee shall
not be entitled to sub-let, under-let or assign its rights under this Deed to
any person without the prior written consent of the Lessor, which consent shall
not be unreasonably withheld or unreasonably delayed. The Schedule Property
shall under no circumstances be used as a residence or as a godown, provided
that the same may be lawfully used as a customs bonded warehouse.

 

(d) The Lessee will pay the electricity charges and generator charges in respect
of the Schedule Property (other than the common areas) as per the bills raised
by the concerned statutory authority or RTOSOA, as the case may be, in
accordance with the meter reading as per the separate sub-meter installed for
the Schedule Property.

 

9



--------------------------------------------------------------------------------

(e) The Lessee shall not do or permit to be done in the Schedule Property any
act contrary to any law, rule or regulation for the time being in force or which
will in any manner disfigure the Schedule Property or diminish its value or
damage its interiors.

 

(f) The Lessee shall, subject to normal wear and tear, keep the Schedule
Property in good and clean condition and shall undertake minor repairs at its
own cost and will also be responsible for day-to-day maintenance of the Schedule
Property provided that the Lessor shall be fully responsible for carrying out
any structural repairs/major repairs at its cost. If any fittings or fixtures
are damaged due to the Lessee’s fault, the Lessee shall replace the same.

 

(g) The Lessee shall pay promptly all maintenance and other charges payable in
common by occupants of other units in the building of which the Schedule
Property is a part, to the RTOSOA, formed for the upkeep and welfare of such
building.

 

(h) The Lessee agrees to observe any regulation lawfully prescribed by the
RTOSOA as referred to above in accordance with its bye-laws for all occupants in
the building of which the Schedule Property is a part.

 

10. Termination:

 

(a) Unless terminated in accordance with the terms of this Deed, the lease shall
be valid and in effect until and inclusive of 15 October 2007, and subject to
the provisions contained in clause 4, shall automatically stand terminated after
this date.

 

(b) The Lessee shall be entitled to terminate this lease without any cause
before the expiry of the said term by giving the Lessor three months’ advance
written notice or by paying rent in lieu of notice. The Lessor shall be entitled
to terminate this lease without any cause before the expiry of the said term by
giving the Lessee six months’ advance written notice.

 

(c) In the event of any default by either party (the defaulting party) in
complying with its obligations to the other party under this Deed that
materially affects the interest or rights of the other party, the other party
shall be entitled to issue a notice to the defaulting party setting out the
default and requiring the defaulting party to rectify such default or provide a
suitable explanation therefore within forty-five days of receipt of such notice,
failing which the party suffering on account of such breach shall be entitled to
terminate the lease forthwith at the end of the notice period by written
intimation to the defaulting party.

 

(d) Termination of this Deed shall not affect the rights of the parties that
have vested prior to such termination.

 

(e) On the termination of this lease for whatever reason, the Lessee shall hand
over the Schedule Property to the Lessor simultaneously with the Lessor
refunding the security deposit of Rs. 5,94,000/- (Rupees five lakhs ninety four
thousand only) together with interest in case of any delay in refunding.

 

10



--------------------------------------------------------------------------------

11. Notices: Any notice to either of the parties herein shall be deemed to be
properly served if sent to such party by registered post to the address provided
in this Deed above or to such other address as may be designated by the parties
and in the case of the Lessee a copy of the notice shall also be sent to the
main offices of the Lessee at Unit 2, 3rd Floor, Innovator, ITPL, Whitefield
Road, Bangalore – 560 066 and shall be addressed to the Managing Director or to
such other address / person as may be notified.

 

12. Amendments/Variations: No change, variation or modification of any of the
terms and conditions set forth herein shall be valid unless incorporated as an
amendment to this Deed, and signed by the duly authorized representatives of
both the parties and duly registered.

 

13. Arbitration and Jurisdiction: In case of any dispute between the parties
arising out of, in respect of or in any manner concerning this Deed, or the
possession or enjoyment of the Schedule Property by the Lessee, or the lease of
the Schedule Property, which cannot be amicably settled by the parties by mutual
discussions, such disputes shall be referred to arbitration by a sole arbitrator
to be mutually appointed by the parties in accordance with the provisions of
Arbitration and Conciliation Act 1996 or any modifications or re-enactments
thereof. The law governing the arbitration proceedings shall be Indian Law and
the proceedings shall be held at Bangalore and conducted in the English
language. Subject to the above, any action for obtaining any injunctive orders
shall be subject to the exclusive jurisdiction of the courts in Bangalore City.

 

14. Expenses of this Deed and possession thereof: The parties shall respectively
bear and pay the respective charges for the solicitors engaged by them and
pertaining to this Deed. This Deed shall be executed in two counterparts. The
Lessee shall retain the original and the Lessor the duplicate. The stamp duties
and registration charges in respect of this Deed shall be borne by the Lessee.
The Lessor shall assist the Lessee in the registration of this Deed.

 

15. Miscellaneous:

 

(a) Headings: The headings used herein are inserted only as a matter of
convenience and for reference and will not affect the construction or
interpretation of this Deed.

 

11



--------------------------------------------------------------------------------

(b) Severability: If any provision of this Deed is held to be unenforceable,
illegal or void, all other provisions will nevertheless continue in full force
and effect. The parties will nevertheless be bound to negotiate and settle a
further provision to this Deed, which comes as close to the original provision
and which is enforceable, legal and valid.

 

(c) No Waiver: All the original rights of the parties under this Deed will
remain in full force and effect notwithstanding the failure of either party to
insist upon the strict performance of this Deed by the other party. Any neglect
or forbearance or delay in enforcement of any right hereof will not be construed
as a waiver of the same and both the parties will, at any time thereafter be
entitled to call upon the other party to comply strictly with the provisions
hereof, whether for the same or for a subsequent default.

 

(d) Entire Agreement: This instrument constitutes the entire agreement between
the parties as to the subject matter hereof and supersedes all previous
agreements or understandings, if any, with respect thereto.

SCHEDULE

All that piece and parcel of the immovable property bearing Unit No.1111, 11th
Floor, Raheja Towers, East Wing, situated at 26/27, Mahatma Gandhi Road,
Bangalore – 560 001, measuring 1320 sq. ft of super built area with one covered
car park.

Following is an inventory of Lessor’s assets in the above property that have
been left behind by the Lessor for the Lessee’s use during the term of the
lease. The Lessee shall, upon expiry of the term of the lease or earlier
termination, leave behind the same in an “as is, where is” condition, subject
however to the condition that the Lessee shall not cause any damage to the same,
except for reasonable wear and tear.

 

Item Nos.

  

Description

1–4

  

Two executive tables, including one with glass top (both with drawers) and a
side table for each table

5-12

  

Eight chairs (all of Featherlite make) including two executive chairs and six
visitor/conference room chairs

13-14

  

Two wooden reception chairs with upholstery

15

  

One center table

16

  

One Godrej refrigerator

17

  

One aquaguard

18

  

One UPS

19-21

  

Three telephone lines

22-26

  

Five sets of venetian blinds

27

  

One 5-tonne A/c plant

28-37

  

Ten paintings/prints including a ‘Ganesha’ oil on canvas

38

  

Wall Cabinet

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Deed have affixed their signatures on
the day, month, and year hereinabove first mentioned in the presence of
witnesses attesting hereunder:

 

/s/ Arun H. Desai

“LESSOR”

/s/ H.V. Ananda

“LESSEE”

 

WITNESSES: 1.  

/s/ B. Narayana Purov

   

Doorani Nagar Post

Whitefield Road,

Bangalore 560016

2.  

/s/ A. Murugan

 

A. Murugan

No 1647 40th Cross Street

18th Main Road

T Block

BL-11

 

13